Citation Nr: 0112489	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-10 682	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision of February 19, 1957 in which entitlement to 
service connection for osteochondroma of the left leg was 
denied.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from January 1946 to March 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined no 
revision was warranted in the prior rating decision in which 
service connection for the veteran's left leg disability was 
denied.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
osteochondroma of the left leg was denied by a February 1957 
rating decision.  The veteran did not file an appeal.

2.  In a statement dated in September 1996, the veteran 
alleged that the rating decision that denied service 
connection for osteochondroma of the left leg contained CUE 
in that it did not address the matter of inservice 
aggravation of his left leg disorder.  

3.  The RO's decision of February 1957 was not supported by 
evidence then of record, and it is shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.


CONCLUSION OF LAW

The February 1957 local agency rating decision contained CUE.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. § 3.105(a) (2000); 
38 C.F.R. § 3.304(b) (1957).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a February 1957 rating decision, the local rating agency 
denied entitlement to service connection for osteochondroma 
of the left leg based on a lack of clinical data to support 
inservice incurrence or aggravation of the same.  The RO 
considered the then-existing evidence of record, that is, the 
veteran's service medical records.  The RO noted the 
veteran's contentions that his tumor existed prior to 
service.  The RO also noted that such could be assumed, given 
the proximity of time between the occurrence and induction 
into service.  Nonetheless, the RO concluded that there were 
no clinical data to indicate aggravation of the same, and as 
such, denied the veteran's service connection claim.

Contained in the veteran's service medical records is a May 
1946 clinical record, wherein a diagnosis of osteochondroma, 
distal, third, left femur, nonmalignant is noted.  In the 
Madigan Convalescent Hospital report dated in May 1946, it is 
noted that the veteran had a sore knee for four months prior 
to admission.  In a June 1946 record, the examiner noted the 
removal of osteochondroma, and on that same record, dated in 
October 1946, there is an entry that states the disorder did 
not exist prior to service.  

In a report of the veteran's medical history with respect to 
his left femur, it is noted that the veteran was admitted to 
the hospital on May 31, 1946, at which time he gave a two-
month history of pain and a mass at the distal end of the 
left femur, without prior trauma.  The veteran indicated at 
that time that he first noticed a hard lump just above the 
left knee while in basic training in February 1946, but 
thought at that time that it would cause no trouble.  The 
size of the mass did not change in the intervening two-month 
period.  In a progress note dated in July 1946, the examiner 
noted that the veteran was symptom-free.  In records dated in 
September 1946, the examiner noted that the veteran could 
return to limited duty for two months.  In the final summary 
dated in September 1946, the examiner noted the veteran's 
recitation of the mass with no prior history of trauma.  

In the October 1946 convalescence report, the examiner noted 
the final diagnosis of osteochondroma, distal third, femur, 
left, removed June 10, 1946.  A discharge examination dated 
in March 1947 discloses the veteran's left thigh tumor and 
residual scar.  It is indicated that this disorder did not 
exist prior to service, was not aggravated by military 
service, was incurred while in the military service, and 
there were no then-present physical defects.  Also noted is 
that the left thigh tumor was incurred in the line of duty, 
but would not result in disability or death.  Otherwise, all 
findings were normal at that time.  

In his November 1956 service connection claim, the veteran 
alleged that his left leg disability existed prior to entry 
into service and was aggravated by his period of service.  

Thereafter, the veteran submitted a February 1957 private 
medical record in which the physician noted symptoms of pain 
and stiffness in the veteran's left lower extremity.  The 
physician recounted the veteran's inservice history of the 
removal of a tumor from the left thigh.  The diagnosis 
rendered was residual muscular changes following removal of 
the tumor and indicated that possibly the tumor also arose 
from the left femur.  In a March 1957 rating decision, the 
local rating agency confirmed the prior denial of service 
connection.  

Private medical outpatient records extending from 1987 to 
1989 indicate a diagnosis of degenerative of the left knee.  
Noted is the veteran's inservice removal of a tumor from the 
left thigh.  

In a November 1993 statement to reopen his service connection 
claim, the veteran reported his inservice surgery and stated 
that post-service, he has had symptoms of knee pain and 
residuals from his surgical procedure.  Duplicate service 
medical records were submitted.  In a May 1994 rating 
decision, the RO found that no new and material evidence in 
support of the veteran's claim had been submitted and 
confirmed the prior denial.  The veteran submitted a notice 
of disagreement with that decision, stating that he had no 
preexisting condition before service and noted the indication 
on his discharge examination that his left lower extremity 
disability was incurred during service.  On VA Form 9 dated 
in October 1994, the veteran stated that up to the time he 
entered service, he did not have pain or problem with his 
left knee and that he entered service in sound condition.  He 
also asserted that two months into service, during basic 
training, his left knee began to swell and that the wartime 
training and long marches aggravated the problem.  
Allegations of CUE as to the prior denial of service 
connection in 1957 were stated on the October 1994 VA Form 9.  

In July 1996, the veteran had a personal hearing and 
essentially, stated that a lump on his left leg existed 
before service and that the training and activities during 
service aggravated the problem.  

In September 1996, the veteran alleged that the prior denial 
of service connection for osteochondroma of the left leg 
contained CUE in that inservice aggravation was not 
considered at that time.  Essentially, the veteran contended 
that the correct issue was not entitlement to service 
connection; rather, it was "service aggravation."  See VA 
Form 2104138 received on Nov 27, 1996.  The veteran indicated 
that perhaps the hearing officer did not hear his allegations 
of inservice aggravation.

In March 1997, the veteran submitted private medical records 
extending from 1987 to 1989.  

In April 1997, the RO determined that the February 1957 
rating decision did not contain CUE.  

II.	Pertinent Law and Regulations

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 
3.104(a).

Previous determinations, on which an action was predicated, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
See 38 C.F.R. § 3.105(a).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would not 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

The Court has established a three-part test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e. more than a simple disagreement as to 
how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  A finding of CUE requires that error, otherwise 
prejudicial, must appear undebatable.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  A breach of a duty to assist 
cannot form the basis for a claim of CUE.  Shockley v. West, 
11 Vet. App. 208 (1998).  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Every person employed in active service shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities or 
disorders noted at time of the examination, acceptance and 
enrollment or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
service.  Relative to notation at enlistment, only those 
defects, infirmities and disorders recorded at the time of 
examination are to be considered as noted.  History of the 
preservice existence of defects, infirmities or disorders 
recorded at the time of examination for acceptance and 
enrollment does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to the inception of such 
defects, infirmities or disorders.  38 C.F.R. § 3.304(b) 
(1957).  

III.	Analysis 

The Board notes that the veteran's claim of clear and 
unmistakable error (CUE) must be addressed by evaluating the 
evidence of record at the time of the rating action in 
question, that is, the February 1957 rating decision in which 
the RO denied entitlement to service connection for the 
veteran's left leg disability.  This veteran alleges 
specifically that the RO did not recognize that he entered 
service in sound condition and that his left leg disability 
was incurred during his period of service.  At the outset, 
the Board reiterates that prior determinations, including 
decisions of service connection, degree of disability and 
other issues, will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a).  As stated above, the law and 
regulations provide that CUE is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even when the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  See Fugo v. Brown, 6 
Vet. App. 40 (1993).

Under these factual circumstances, the Board has determined 
that the prior rating decision dated in February 1957 did 
contain CUE.  Specifically, based on the record and the law 
that existed at the time of the prior adjudication, it is 
undebatable and reasonable minds could not differ, that in 
the 1957 rating action, the RO did not address the provisions 
required to rebut the presumption of soundness so as to be 
able to support its conclusion that a preexisting condition 
was not aggravated by service.  In other words, the RO denied 
entitlement to service connection for the veteran's left leg 
disability outright without citing the law, regulations, or 
supporting evidence, stating that a preexisting condition 
could possibly be assumed, given that the disorder developed 
in close proximity to entry into service, and concluded that 
such disorder was not aggravated by service.  

Upon arriving at such conclusion, the RO did not apply the 
appropriate regulations as to presumption of soundness or 
cite evidence in support of a preexisting condition.  While 
it is true that the record contains conflicting accounts and 
findings as to the preexistence or lack thereof a left leg 
and femur disability, it is equally true that had the RO 
considered the provisions of 38 C.F.R. § 3.304(b) as they 
were in 1957, the outcome undoubtedly would have differed.  
In other words, it is undebatable that a different result 
would have otherwise ensued.  Overall, there was not clear 
and unmistakable evidence to rebut the presumption of 
soundness pursuant to the 1957 regulations, and as such, the 
Board has determined that the decision indeed contained CUE.  
See Fugo, supra.  

As noted earlier, entitlement to service connection for 
osteochondroma of the left leg was denied initially in 
February 1957 due to the RO's determination that the record 
lacked medical evidence to substantiate inservice incurrence 
or aggravation of such disability.  In October 1994, the 
veteran submitted a statement in which he asserted that there 
was evidence of record to demonstrate that the prior denial 
of service connection for his left leg disability was 
erroneous.  In that statement, the veteran indicated that it 
was during basic training when he first began to experience 
pain in his left leg and that the strenuous physical training 
aggravated the problem.  Ultimately, the veteran required 
treatment and surgery to remove a tumor in the left femur.  

The service medical records are clear that during service in 
1946, the veteran underwent surgery for a tumor on the left 
thigh.  What remains less clear is the status of impairment 
associated with the veteran's left leg prior to versus during 
service.  As noted above, on the March 1947 separation 
examination, the doctor noted that the veteran's left thigh 
tumor did not preexist service, but rather, that the 
disability was incurred during service, was not aggravated by 
service, and that there were no residual defects.  
Nonetheless, in rendering the February 1957 decision, the RO 
presumed a preexisting condition likely could have been 
present, having based such conclusion on the time in which 
the veteran's disorder developed rather than on medical 
evidence.  

The dispositive consideration in this appeal is that the 
originating agency in 1957 failed to properly apply the 
presumption of soundness at service entrance.  That 
presumption could have been rebutted only by clear and 
unmistakable evidence that the condition preexisted service.   
Although there was some evidence to suggest that the tumor 
existed before service, the bulk of the physicians' reports, 
however,  tended to place onset in service.  Obviously, that 
state of the record could not properly have justified a 
conclusion that the osteochondroma clearly and unmistakably 
began before service.  The failure to consider and apply a 
substantive regulation when it would make a difference in the 
outcome was almost certainly  error per se.  Even if the 
evidence during service is viewed as in conflict on the 
question of incurrence, an ambivalent record cannot give rise 
to clear and unmistakable determinations.  If there was a 
competent medical opinion which concluded that the 
osteochondroma began before service, it never became part of 
the record. 

It is true that the veteran has now argued primarily that his 
leg tumor was aggravated during service.  The factual 
question as to the progress of the tumor during service is 
and was unclear.  At the very least, it was minimally 
symptomatic at entrance, and months later surgery was needed.  
No medical opinion expressly concluded that it progressed 
normally.  Under such circumstances, it would seem that the 
presumption of aggravation had not been properly rebutted.  
This parallel theory of entitlement, however, need not be 
further addressed in light of the discussion contained in the 
preceding section of this decision. 


ORDER

The February 19, 1957, rating decision by the RO in denying 
service connection for left leg osteochondroma was clearly 
and unmistakably erroneous.  The appeal is allowed. 



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

